Exhibit 10.75






MADISON SQUARE GARDEN SPORTS CORP.


Policy Concerning Certain Matters Relating to Madison Square Garden
Entertainment Corp.,
MSG Networks Inc. and AMC Networks Inc.,
Including Responsibilities of Overlapping Directors and Officers


 
 
A.
Certain Acknowledgements; Definitions.

Madison Square Garden Sports Corp. (the “Corporation”) recognizes that (a)
certain directors and officers of the Corporation and its subsidiaries (the
“Overlap Persons”) have served and may serve as directors, officers, employees
and agents of Madison Square Garden Entertainment Corp. (formerly MSG
Entertainment Spinco, Inc. and referred to herein as “MSG Entertainment”), MSG
Networks Inc. (“MSG Networks”), AMC Networks Inc. (“AMC Networks”), and their
respective subsidiaries and successors (each of the foregoing, including its
subsidiaries and successors, is an “Other Entity”), (b) the Corporation and its
subsidiaries, directly or indirectly, may engage in the same, similar or related
lines of business as those engaged in by any Other Entity and other business
activities that overlap with or compete with those in which such Other Entity
may engage, (c) the Corporation or its subsidiaries may have an interest in the
same areas of business opportunity as an Other Entity, (d) the Corporation will
derive substantial benefits from the service as directors or officers of the
Corporation and its subsidiaries of Overlap Persons, and (e) it is in the best
interests of the Corporation that the rights of the Corporation, and the duties
of any Overlap Persons, be determined and delineated as provided in this Policy
in respect of any Potential Business Opportunities (as defined below) and in
respect of the agreements and transactions referred to herein. The provisions of
this Policy will, to the fullest extent permitted by law, regulate and define
the conduct of the business and affairs of the Corporation and its officers and
directors who are Overlap Persons in connection with any Potential Business
Opportunities and in connection with any agreements and transactions referred to
herein. Any person purchasing or otherwise acquiring any shares of capital stock
of the Corporation, or any interest therein, will be deemed to have notice of
and to have consented to the provisions of this Policy. References in this
Policy to “directors,” “officers,” “employees” and “agents” of any person will
be deemed to include those persons who hold similar positions or exercise
similar powers and authority with respect to any other entity that is a limited
liability company, partnership, joint venture or other non-corporate entity.


 
 
B.
Duties of Directors and Officers Regarding Potential Business Opportunities;
Renunciation of Interest in Potential Business Opportunities.



The Corporation hereby renounces, on behalf of itself and its subsidiaries, to
the fullest extent permitted by law, any interest or expectancy in any Potential
Business Opportunity that is not a Restricted Potential Business Opportunity. If
a director or officer of the Corporation who is an Overlap Person is presented
or offered, or otherwise acquires knowledge of, a potential transaction or
matter that may constitute or present a business opportunity for the Corporation
or any of its subsidiaries, in which the Corporation or any of its subsidiaries
could, but for the provisions of this Policy, have an interest or expectancy
(any such transaction or matter, and any such actual or potential business
opportunity, a


1



--------------------------------------------------------------------------------




“Potential Business Opportunity”), (i) such Overlap Person will, to the fullest
extent permitted by law, have no duty or obligation to refrain from referring
such Potential Business Opportunity to any Other Entity and, if such Overlap
Person refers such Potential Business Opportunity to an Other Entity, such
Overlap Person shall have no duty or obligation to refer such Potential Business
Opportunity to the Corporation or to any of its subsidiaries or to give any
notice to the Corporation or to any of its subsidiaries regarding such Potential
Business Opportunity (or any matter related thereto), (ii) if such Overlap
Person refers a Potential Business Opportunity to an Other Entity, such Overlap
Person, to the fullest extent permitted by law, will not be liable to the
Corporation as a director, officer, stockholder or otherwise, for any failure to
refer such Potential Business Opportunity to the Corporation, or for referring
such Potential Business Opportunity to any Other Entity, or for any failure to
give any notice to the Corporation regarding such Potential Business Opportunity
or any matter relating thereto; (iii) any Other Entity may participate, engage
or invest in any such Potential Business Opportunity notwithstanding that such
Potential Business Opportunity may have been referred to such Other Entity by an
Overlap Person, and (iv) if a director or officer who is an Overlap Person
refers a Potential Business Opportunity to an Other Entity, then, as between the
Corporation and/or its subsidiaries, on the one hand, and such Other Entity, on
the other hand, the Corporation and its subsidiaries shall be deemed to have
renounced any interest, expectancy or right in or to such Potential Business
Opportunity or to receive any income or proceeds derived therefrom solely as a
result of such Overlap Person having been presented or offered, or otherwise
acquiring knowledge of, such Potential Business Opportunity, unless in each case
referred to in clause (i), (ii), (iii) or (iv), such Potential Business
Opportunity satisfies all of the following conditions (any Potential Business
Opportunity that satisfies all of such conditions, a “Restricted Potential
Business Opportunity”): (A) such Potential Business Opportunity was expressly
presented or offered to the Overlap Person solely in his or her capacity as a
director or officer of the Corporation; (B) the Overlap Person believed that the
Corporation possessed, or would reasonably be expected to be able to possess,
the resources necessary to exploit such Potential Business Opportunity; and (C)
such opportunity relates exclusively to the ownership of a franchise in the
National Basketball Association, the National Hockey League, the National
Football League, Major League Baseball or Major League Soccer located in New
York, New Jersey or Connecticut; provided, that the Corporation or any of its
subsidiaries is directly engaged in such business at the time the Potential
Business Opportunity is presented or offered to the Overlap Person. In the event
the Corporation’s board of directors declines to pursue a Restricted Potential
Business Opportunity, Overlap Persons shall be free to refer such Restricted
Potential Business Opportunity to an Other Entity.
 
 
C.
Certain Agreements and Transactions Permitted.

No contract, agreement, arrangement or transaction (or any amendment,
modification or termination thereof) entered into between the Corporation and/or
any of its subsidiaries, on the one hand, and an Other Entity, on the other
hand, before the Corporation ceased to be an indirect, wholly-owned subsidiary
of MSG Networks, or before MSG Entertainment ceased to be a direct, wholly-owned
subsidiary of the Corporation, shall be void or voidable or be considered unfair
to the Corporation or any of its subsidiaries solely because such Other Entity
is a party thereto, or because any directors, officers or employees of such
Other Entity were present at or participated in any meeting of the board of
directors, or a committee thereof, of the Corporation, or the board of
directors, or committee thereof, of any subsidiary


2



--------------------------------------------------------------------------------




of the Corporation, that authorized the contract, agreement, arrangement or
transaction (or any amendment, modification or termination thereof), or because
his, her or their votes were counted for such purpose. The Corporation may from
time to time enter into and perform, and cause or permit any of its subsidiaries
to enter into and perform, one or more contracts, agreements, arrangements or
transactions (or amendments, modifications or supplements thereto) with an Other
Entity. To the fullest extent permitted by law, no such contract, agreement,
arrangement or transaction (nor any such amendments, modifications or
supplements), nor the performance thereof by the Corporation or any subsidiary
of the Corporation or an Other Entity, shall be considered contrary to any
fiduciary duty owed to the Corporation (or to any subsidiary of the Corporation,
or to any stockholder of the Corporation or any of its subsidiaries) by any
director or officer of the Corporation (or by any director or officer of any
subsidiary of the Corporation) who is an Overlap Person. To the fullest extent
permitted by law, no director or officer of the Corporation or any subsidiary of
the Corporation who is an Overlap Person thereof shall have or be under any
fiduciary duty to the Corporation (or to any subsidiary of the Corporation, or
to any stockholder of the Corporation or any of its subsidiaries) to refrain
from acting on behalf of the Corporation, any subsidiary of the Corporation or
an Other Entity, in respect of any such contract, agreement, arrangement or
transaction or performing any such contract, agreement, arrangement or
transaction in accordance with its terms and each such director or officer of
the Corporation or any subsidiary of the Corporation who is an Overlap Person
shall be deemed to have acted in good faith and in a manner such person
reasonably believed to be in or not opposed to the best interests of the
Corporation and its subsidiaries, and shall be deemed not to have breached his
or her duties of loyalty to the Corporation or any of its subsidiaries or any of
their respective stockholders, and not to have derived an improper personal
benefit therefrom.


 
 
D.
Amendment of this Policy.

No alteration, amendment or repeal of, or adoption of any provision inconsistent
with, any provision of this Policy will have any effect upon (a) any agreement
between the Corporation or a subsidiary thereof and any Other Entity, that was
entered into before the time of such alteration, amendment or repeal or adoption
of any such inconsistent provision (the “Amendment Time”), or any transaction
entered into in connection with the performance of any such agreement, whether
such transaction is entered into before or after the Amendment Time, (b) any
transaction entered into between the Corporation or a subsidiary thereof and any
Other Entity, before the Amendment Time, (c) the allocation of any business
opportunity between the Corporation or any subsidiary thereof and any Other
Entity before the Amendment Time, or (d) any duty or obligation owed by any
director or officer of the Corporation or any subsidiary of the Corporation (or
the absence of any such duty or obligation) with respect to any Potential
Business Opportunity which such director or officer was offered, or of which
such director or officer otherwise became aware, before the Amendment Time
(regardless of whether any proceeding relating to any of the above is commenced
before or after the Amendment Time).




3

